Title: From Thomas Jefferson to Albert Gallatin, 26 August 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir
                     
                     Monticello Aug. 26. 08.
                  
                  Yours of the 17th. was recieved only yesterday. it ought to have come by the preceding post. I mention the delay of your letters, as you may perhaps know how it happens.
                  Smissaert’s case. the exportation of these doits was refused before, & I see no reason for a change of opinion. they are understood to be private property. if they were public, we might on a principle of comity permit their exportation in their own or any other foreign vessel. but comity does not require us to send our ships & seamen into the mouths of captors. I am not sufficiently informed of the conduct of the Batavian government towards our vessels at present, to derive, any motive from that to affect the present case.
                  Kittridge’s letter with yours to him & Blake, & Burt’s letter, are now returned. I am in hopes the successes of our armed vessels will check the evasions of the embargo. I have recieved no letter from Govr. Tompkins since that of the 9th. my answer to which, of the 15th. contained assurances which would fully meet any case of militia ordered out by him under 500, as to our answering the expence. I will write immediately to Genl. Dearborne to provide pay & subsistence, and will send it open to his chief clerk at Washington with instructions to him to take order in it immediately to prevent the delay from Genl. D’s absence. I will also write to Genl. Wilkinson to forward the recruits of N.Y. to the positions you have named. your circular for the N. Carolina navigation, & the papers concerning the Mandarin are not yet recieved. Astor’s publication in the Aurora has sufficiently quieted me on that head.
                  I inclose you a letter from A. Vandeusen of Saratoga on the evasions of the embargo in that quarter, for information.
                  a letter of James Byers, contractor for victualling the troops at Passimaquoddy, for facilities towards that object, on which you will be pleased to do what is right
                  a petition from J. S. Bradford for pardon for a breach of embargo. but trial, conviction, & a recommendation of the judges must precede a pardon.
                  a letter of Hu. Thompson, or rather, an order to give him a permit for a vessel to N. Orleans. as it contains no ground for exception to the common rule, you will be pleased to dispose of the case according to that.
                  a petition from the inhabitants of Currituck county in N. Carolina, praying for a Naval office in their county, for your consideration.
                  Parker’s letter respecting Theus’s conduct in the case of the Mandamus, which is a subject for consideration as it respects Theus.   I salute you with constant affection
                  
                     Th: Jefferson
                     
                  
                  
                     P.S. no letter yet from mr Pinckney.
                  
               